DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 in view of application claim 14 of U.S. Patent No. 11,165,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Patent claim discloses “an envelope signal”, but does not disclose “an envelope signal that is substantially triangular” as set forth in the application claim.
In claim 14 of the Patent claim, because Patent claim recites a method step wherein the radio frequency signal for calibrating for envelop alignment is substantially triangular, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Patent claim can be modified to implement an envelope signal that is substantially triangular as claimed. The motivation for the modification is that claim 14 of the Patent claim is directed to a method step that can be performed by the elements of the mobile device in Patent claim 16.
Furthermore, application claim recites an observation signal, corresponding to the observation signal including second pair of peaks as recited in the Patent claim.
Application claim omits the claimed elements “with a peak; … with a first pair of peaks, the observation signal including a second pair of peaks corresponding to the first pair of peaks of the radio frequency signal, the observation receiver further configured … of the second pair of peaks relative to a size of a second peak of the second pair of peaks”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus, the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 2 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 17 in view of application claim 14 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 6 is rejected on the same ground, as discussed in claim 1 rejection, of nonstatutory double patenting as being unpatentable over claim 19 in view of application claim 14 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim further omits the claimed elements “configured to change a supply voltage of the power amplifier in relation to the envelope signal”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus, the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over application claim 14 of U.S. Patent No. 11,165,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Furthermore, application claim recites an observation signal, corresponding to the observation signal including second pair of peaks as recited in the Patent claim.
Application claim omits the claimed elements “with a peak; … with a first pair of peaks, …  including a second pair of peaks corresponding to the first pair of peaks of the radio frequency signal, … of the second pair of peaks relative to a size of a second peak of the second pair of peaks”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus, the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 11 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 2 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 12 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 3 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 13 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 4 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 14 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 5 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 15 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 9 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 16 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 10 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 17 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 13 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 18 is rejected on the same ground, as discussed in claim 10 rejection, of nonstatutory double patenting as being unpatentable over application claim 14 in view of claim 15 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 in view of application claim 14 of U.S. Patent No. 11,165,514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.

Patent claim discloses “an envelope signal”, but does not disclose “an envelope signal that is substantially triangular” as set forth in the application claim.
In claim 14 of the Patent claim, because Patent claim recites a method step wherein the radio frequency signal for calibrating for envelop alignment is substantially triangular, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Patent claim can be modified to implement an envelope signal that is substantially triangular as claimed. The motivation for the modification is that claim 14 of the Patent claim is directed to a method step that can be performed by the elements of the radio frequency front end system in Patent claim 20.
Furthermore, application claim recites an observation signal, corresponding to the observation signal including second pair of peaks as recited in the Patent claim.
Application claim omits the claimed elements “with a peak; … with a first pair of peaks, the observation signal including a second pair of peaks corresponding to the first pair of peaks of the radio frequency signal, the observation receiver further configured … of the second pair of peaks relative to a size of a second peak of the second pair of peaks”, as recited in the Patent claim. It is clear that all the elements of the Application claim are to be found in Patent claim (as the Application claim fully encompasses Patent claim). The difference between the Application claim and the Patent claim lies in the fact that the Patent claim includes many more elements and is thus more specific. Thus, the invention of the Patent claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the Patent claim, it is not patently distinct from the Patent claim.

Claim 20 is rejected on the same ground, as discussed in claim 19 rejection, of nonstatutory double patenting as being unpatentable over application claim 20 in view of claim 19 of U.S. Patent No. 11,165,514 B2 because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.


Allowable Subject Matter

Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631